     Case 6:20-cv-00756-BKS-TWD Document 12 Filed 03/19/21 Page 1 of 11




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


VLADIMIR JEANTY,

                                      Petitioner,      6:20-cv-00221 (BKS/TWD)

v.

UTICA POLICE DEPARTMENT, et al.,

                                      Respondents.


VLADIMIR JEANTY,

                                      Petitioner,      6:20-cv-00756 (BKS/TWD)

v.

UTICA POLICE DEPARTMENT, et al.,

                                      Respondents.

_________________________________________________

Appearances:

Petitioner pro se:
Vladimir Jeanty
Uniondale, NY 11553

For Respondents:
Joseph V. McBride
Assistant Corporation Counsel
City of Utica – Corporation Counsel
1 Kennedy Plaza, 2nd Floor
Utica, NY 13502

Hon. Brenda K. Sannes, United States District Judge:
      Case 6:20-cv-00756-BKS-TWD Document 12 Filed 03/19/21 Page 2 of 11




                             MEMORANDUM-DECISION AND ORDER

I.       INTRODUCTION

         These actions arise out of notices of removal filed by Respondents to remove proceedings

brought by Petitioner Vladimir Jeanty under N.Y.C.P.L.R. Article 78 in New York State

Supreme Court, County of Oneida.1 Jeanty brought both Article 78 proceedings seeking to

compel Respondents to provide records under New York’s Freedom of Information Law

(“FOIL”). Respondents removed the Article 78 proceedings asserting that this Court has

supplemental jurisdiction over the FOIL litigation pursuant to 28 U.S.C. § 1367 since it, in effect

seeks discovery denied Jeanty in, and is therefore part of the same controversy as, Jeanty’s 42

U.S.C. § 1983 action, Jeanty v. City of Utica, Case No. 16-cv-966 (Jeanty), which is presently

pending before this Court. Jeanty moves to remand in both cases under 28 U.S.C. § 1447,

arguing that Respondents have failed to demonstrate a jurisdictional basis for removal. (Case No.

20-221, Dkt. No. 14; Case No. 20-756, Dkt. No. 6). For the following reasons, Jeanty’s motions

to remand are granted.

II.      PROCEDURAL HISTORY

         The Jeanty case, upon which the Respondents base their supplemental jurisdiction claim,

was filed by Vladimir Jeanty on August 3, 2016. (Jeanty, Dkt. No. 1). Jeanty brought claims

against, inter alia, the Utica Police Department and several of its officers under 42 U.S.C. § 1983

and New York law for alleged constitutional and tort injuries resulting from his arrest on October

15, 2009 and subsequent prosecution. See Jeanty v. City of Utica, No. 16-cv-966, 2021 WL



1
  In Case No. 20-221, Respondents filed a notice of removal of the proceeding in Oneida County Index No. CA2020-
000174; in Case No. 20-756, Respondents filed a notice of removal of the proceeding in Oneida County Index No.
EFCA2020-000988. The Utica Police Department and Melissa Sciortino are named as respondents in both
proceedings. Although the remaining respondents in the two petitions differ, all of the respondents are represented by
the same counsel, and for ease of reference, the Court’s references to “the Respondents” includes the respondents
named in the applicable actions.



                                                          2
     Case 6:20-cv-00756-BKS-TWD Document 12 Filed 03/19/21 Page 3 of 11




149051, 2021 U.S. Dist. LEXIS 7737 (N.D.N.Y. Jan 14, 2021). The parties in Jeanty have

engaged in extensive discovery and extensive motion litigation. United States Magistrate Judge

Thérèse Wiley Dancks handled the discovery proceedings and, during the course of those

proceedings, issued rulings denying some of Jeanty’s discovery requests. As set forth below,

Jeanty subsequently proceeded to seek records that were the subject of the denied discovery

requests from the City of Utica under FOIL and, when that was unsuccessful, filed the Article 78

proceedings at issue here, seeking to compel responses to his FOIL requests.

       A.      First Petition (Oneida County Index No. CA2020-000174 and District Court
               Case No. 20-221)

       On January 21, 2020, Jeanty filed a verified petition in New York State Supreme Court,

Oneida County, under Article 78 seeking to compel the City of Utica “Records Access

Officer/[Utica Police Department] to comply with its statutory mandate under FOIL.” (Dkt. No.

1-10, ¶ 2). Jeanty named as respondents the Utica Police Department (“UPD”); the City Clerk,

Records Access Officer, Melissa Sciortino; Bianca Morales; Records Access Appeals Officer

John/Jane Doe; and City of Utica Assistant Corporation Counsel, Zachary C. Oren.

       Jeanty asserted that on October 28, 2019, he filed a FOIL request “with the City of Utica

Clerks Office (Records Access Officer)” requesting public records relating to UPD arrests, and

that “the Records Access Officer did not provide a single document in response” to his request.

(Id. ¶¶ 4-5, 12). Jeanty asserted that he filed an amended FOIL request on October 30, 2019. (Id.

¶¶ 6, 17). On October 30, 2019, Assistant Corporation Counsel Zachary Oren, filed a letter

motion with this Court in the Jeanty case, seeking a protective order under Fed. R. Civ. P. 26(c)

“relieving them and all City of Utica Officials of their duties to respond to [Jeanty’s] FOIL

request, and enjoining [Jeanty] from making any such future requests.” (Jeanty, Dkt. No. 253).




                                                 3
      Case 6:20-cv-00756-BKS-TWD Document 12 Filed 03/19/21 Page 4 of 11




        On November 22, 2019, Oren sent a letter to Jeanty stating that “it is the City of Utica’s

position that the District Court does has [sic] supplemental jurisdiction over the FOIL matter. If

the District Court decides not to exercise supplemental jurisdiction the City will respond to your

amended FOIL request in due course.” (Dkt. No. 1-10, ¶ 21).

        On January 24, 2020, Oren filed a letter with this Court in Jeanty, asserting that “the City

Defendants’ position is this Court can exercise supplemental jurisdiction over the Article 78

proceeding pursuant to 28 U.S.C.A. § 1367” because the Article 78 proceeding “arises out of the

same controversy.” (Jeanty, Dkt. No. 278). On January 31, 2020, Magistrate Judge Dancks

issued an Order in which she, inter alia, denied without prejudice the Defendants’ motion for a

protective order and request to exercise supplemental jurisdiction over the Article 78 proceeding.

(Jeanty, Dkt. No. 279, at 2-3). With respect to the request to exercise supplemental jurisdiction,

Judge Dancks noted that there was no motion for removal pending; that the discovery rulings

made in the Jeanty case concerned the relevance of the documents in Jeanty; and “[t]herefore,

even if [Jeanty] obtains the subject information pursuant to his FOIL request and Article 78

proceeding, the documents will likely not be admissible in any proceedings, including motions

and trial, in this action.” (Id. at 3).

        Jeanty asserted, in his Article 78 petition, that he appealed the formal and constructive

denials of the FOIL requests, but Respondents did not respond to his appeal. (Dkt. 1-10, ¶¶ 19,

23-24). Jeanty asserted that the Respondents “have not produced the records sought . . . and have

failed to properly invoke any exemptions under FOIL.” (Id. ¶ 8). Jeanty sought an order, inter

alia, “directing respondents to comply with their duty under FOIL.” (Id. at 6).




                                                 4
       Case 6:20-cv-00756-BKS-TWD Document 12 Filed 03/19/21 Page 5 of 11




        B.     Second Petition (Oneida County Index No. EFCA2020-000988 and District
               Court Case No. 20-756)

        On May 20, 2021, Jeanty filed a second verified petition, naming as respondents the

Utica Police Department; the City Clerk Records Access Officer Melissa Sciortino; and the

Records Access Appeals Officer William Borrill. (Case No. 20-756, Dkt. No. 2). Jeanty alleged

that he filed a FOIL request with Melissa Sciortino requesting various UPD records; that he did

not receive “a single document” in response to his FOIL request; that he appealed the

constructive denial of his FOIL request; and that, instead of complying with FOIL, the records

access appeal officer informed Jeanty that “[t]he City of Utica will not be complicit in your

scheme to subvert lawful Orders of a United States District Court” [and] would “not respond to

[Jeanty’s] purported FOIL request absent judicial intervention.” (Id. at 4-5). Jeanty sought, inter

alia, judgment directing the Respondents to comply with their duty under FOIL. (Id. at 8).

               C.      Notices of Removal

        Respondents removed both proceedings to this Court. (Case No. 20-cv-221, Dkt. No. 1;

Case No. 20-cv-756, Dkt. No. 1). In both notices of removal Respondents assert that Jeanty seeks

to obtain records in FOIL that this Court found were not subject to discovery in the Jeanty case.

(Id.). Respondents assert that these proceedings are removable under 28 U.S.C. §§ 1367, 1441

and 1446 because “this Court has supplemental subject matter jurisdiction . . . because it arises

out of the same ‘controversy’” as the Jeanty case. (Case No. 20-cv-221, Dkt. No. 1, at 6; Case

No. 20-cv-756, Dkt. No. 1, at 5).

III.    JEANTY’S MOTIONS FOR REMAND

        Jeanty has filed letter motions seeking to remand both actions to state court. (Case No.

20-221, Dkt. No. 14; Case No. 20-756, Dkt. No. 6). Jeanty argues that the Respondents failed to

demonstrate a jurisdictional basis for removal because removal under 28 U.S.C.§ 1441 is only



                                                 5
      Case 6:20-cv-00756-BKS-TWD Document 12 Filed 03/19/21 Page 6 of 11




available for actions in which the district court has “original jurisdiction,” and removal may not

be based on the supplemental jurisdiction statute, 28 U.S.C. § 1367. (Id.). Jeanty also asserts that

the notices of removal failed to contain “a short and plain statement of the grounds for removal,”

as required by 28 U.S.C. § 1446(a). Jeanty states that he “reserve[s] the right to file a motion

pursuant to FRCP 11(c)” for sanctions. (Id.). Respondents argue that Jeanty’s motion to remand

in Case No. 20-756 must be denied as untimely, and that removal in both cases was proper

because this Court has supplemental jurisdiction over the Article 78 proceedings. (Case No. 20-

756, Dkt. No. 9, at 2; Case No. 20-221, Dkt. No. 17, at 2).

IV.    DISCUSSION

       “A party seeking removal bears the burden of showing that federal jurisdiction is proper.”

Montefiore Medical Center v. Teamsters Local 272, 642 F.3d 321, 327 (2d Cir. 2011). “As a

general matter removal jurisdiction must be ‘strictly construed.’” Skornick v. Principal Fin. Grp.,

383 F. Supp. 3d 176, 179 (S.D.N.Y. 2019) (quoting Syngenta Crop Prot., Inc. v. Henson, 537

U.S. 28, 32 (2002)). “[O]ut of respect for the limited jurisdiction of the federal courts and the

rights of states,” courts must “resolv[e] any doubts against removability.” In re Methyl Tertiary

Butyl Ether (“MTBE”) Products Liab. Litig., 488 F.3d 112, 124 (2d Cir. 2007).

       The removal statute, § 1441(a) provides in relevant part, that:

               any civil action brought in a State court, of which the district courts
               of the United States have original jurisdiction, may be removed by
               the defendant or the defendants, to the district court of the United
               States for the district and division embracing the place where such
               action is pending.

28 U.S.C. § 1441(a). A motion to remand “on the basis of any defect other than lack of subject

matter jurisdiction must be made within 30 days after the filing of the notice of removal under §

1441(a).” 28 U.S.C. § 1447(c).




                                                  6
      Case 6:20-cv-00756-BKS-TWD Document 12 Filed 03/19/21 Page 7 of 11




       A.      Timeliness of the Motion to Remand in Case No. 20-756

       Respondents argue that the motion to remand in Case No. 20-756 should be denied

because the motion was not made within the thirty-day time period specified in § 1447(c). (Dkt.

No. 9, at 2). Jeanty moved to remand on August 17, 2020, more than thirty days from the

Respondents’ July 7, 2020 notice of removal. (Dkt. Nos. 1, 6). The thirty-day time period,

however, applies to motions made “on the basis of any defect other than lack of subject matter

jurisdiction.” 28 U.S.C. § 1447(c). Section 1447(c) specifically states “[i]f at any time before

final judgment it appears that the district court lacks subject matter jurisdiction, the case shall be

remanded.” To the extent Jeanty’s motion in Case No. 20-756 seeks remand on the basis of

defects other than subject matter jurisdiction, it is untimely and the Court does not consider those

arguments. However, subject matter jurisdiction may be raised “at any time,” and, as set forth

below, the Court has considered whether it has subject matter jurisdiction and determined that it

does not.

       B.      Basis for Removal

       Section 1441(a) provides for the removal of actions over which the court has “original

jurisdiction.” Respondents have asserted supplemental jurisdiction as grounds for removal,

arguing that this Court has supplemental jurisdiction over the Article 78 proceedings because the

Jeanty case, over which the Court has original jurisdiction, and the Article 78 proceedings “arise

from a ‘common nucleus of operative fact.’” (Case No. 20-221, Dkt. No. 17, at 3; Case No. 20-

756, Dkt. No. 9, at 3) (quoting Acthman v. Kirby McInernery & Squire, LLP, 464 F.3d 328 (2d

Cir. 2006)).

       Respondents, however, did not respond to Jeanty’s argument that supplemental

jurisdiction is not “original jurisdiction” under the removal statute. Jeanty’s argument is well

supported. See, e.g., Nationwide Gen. Ins. Co. v. Cela, No. 16-cv-2054, 2017 WL 53690, at *4,


                                                  7
      Case 6:20-cv-00756-BKS-TWD Document 12 Filed 03/19/21 Page 8 of 11




2017 U.S. Dist. LEXIS 539, at *8 (D. Conn. Jan. 4, 2017) (ruling that “supplemental jurisdiction

does not constitute ‘original jurisdiction’ under the federal removal statute”); Allstate Ins. Co. v.

Electrolux Home Products, Inc., No. 16-cv-58, 2016 WL 3561796, at *1, 2016 U.S. Dist. LEXIS

91365, at *2 (S.D.N.Y. Jan. 8, 2016) (“[S]upplemental jurisdiction cannot supply the original

jurisdiction needed to remove a state court complaint under 28 U.S.C. § 1441(a)—even if the

action which a defendant seeks to remove is related to another action over which the federal

district court already has subject-matter jurisdiction, and even if removal would be efficient.”)

(citations omitted); Sovereign Bank, N.A. v. Lee, 968 F. Supp. 2d 515, 518 (E.D.N.Y. 2013)

(“While the supplemental jurisdiction statute allows a district court to exercise jurisdiction over

claims that are ‘so related’ that they ‘form part of the same case or controversy,’ 28 U.S.C. §

1367, that statute cannot form the basis for removal.”). Respondents have failed to meet their

burden of showing that federal jurisdiction is proper.

       C.      Subject Matter Jurisdiction

       In any event, even if removal were proper, the Court finds that the Respondents have

failed to meet their burden of establishing that this Court has subject matter jurisdiction in either

of the pending cases. The party asserting federal jurisdiction bears the burden of proving that the

case is properly in federal court. DiTolla v. Doral Dental IPA of New York, 469 F.3d 271, 275

(2d Cir. 2006). Respondents have failed to meet that burden.

               1.      Federal Jurisdiction to Consider FOIL Claims

       It appears that federal district courts do not have jurisdiction to consider FOIL claims.

See Cammarata v. City Univ. of New York, No. 17-cv-6456, 2019 WL 3859401, at *9-10, 2019

U.S. Dist. LEXIS 138968, at 23-24 (E.D.N.Y. Aug. 15, 2019) (dismissing FOIL claim for lack of

jurisdiction); Posr v. City of New York, No. 10-cv-2551, 2013 WL 2419142, at *13-14, 2013

U.S. Dist. LEXIS 78561, at *42 (S.D.N.Y. June 4, 2013) (granting motion to dismiss because


                                                  8
     Case 6:20-cv-00756-BKS-TWD Document 12 Filed 03/19/21 Page 9 of 11




“[t]his Court is without jurisdiction to consider Plaintiff’s FOIL-related claims”), aff’d sub nom.

Posr v. Ueberbacher, 569 F. App’x 32 (2d Cir. 2014); Schuloff v. Fields, 950 F. Supp. 66, 67-68

(E.D.N.Y. 1997) (ruling that “[t]his court does not have jurisdiction to decide whether defendant

violated a state law granting the public access to official records,” and “[t]he appropriate vehicle

for challenging denials of access guaranteed by the New York Freedom of Information Law is a

state court proceeding pursuant to N.Y.C.P.LR. Article 78 upon exhaustion of administrative

remedies”). Respondents have not cited any caselaw suggesting that the Court has subject matter

jurisdiction over a state FOIL proceeding.

               2.      Supplemental Jurisdiction

       Even if the Court did have jurisdiction to consider Jeanty’s FOIL claims, the Court would

decline to exercise supplemental jurisdiction. The supplemental jurisdiction statute, 28 U.S.C. §

1367(a) provides in relevant part:

               in any civil action of which the district courts have original
               jurisdiction, the district courts shall have supplemental jurisdiction
               over all other claims that are so related to claims in the action within
               such original jurisdiction that they form part of the same case or
               controversy under Article III of the United States Constitution.

Claims “form part of the same case or controversy” under § 1367(a) if they “derive from a

common nucleus of operative fact.” Shahriar v. Smith & Wollensky Rest. Grp., Inc., 659 F.3d

234, 245 (2d Cir. 2011) (citation omitted).

        Here, the federal claims raised issues of fair trial, malicious prosecution, and municipal

liability stemming from a 2009 arrest and post-conviction proceedings; the state law FOIL

claims, on the other hand, arose well after the federal claims and involve different interests and

underlying facts. The Jeanty case would present no occasion to consider Respondents’

obligations under FOIL or whether Jeanty exhausted his administrative remedies under FOIL.

See Young v. New York City Transit Auth., 903 F.2d 146, 164 (2d Cir. 1990) (finding no


                                                  9
     Case 6:20-cv-00756-BKS-TWD Document 12 Filed 03/19/21 Page 10 of 11




“common nucleus of operative fact” where the federal claim raised “legal issues completely

unrelated to those presented by the state” claim); Rivera v. Ndola Pharmacy Corp., 497 F. Supp.

2d 381, 394 (E.D.N.Y. 2007) (noting that “courts have held that there is no common nucleus of

operative fact where the events underlying the federal claims occur at a different time than the

events underlying the state law claims” (citing Wigand v. Flo-Tek, Inc., 609 F.2d 1028, 1033 (2d

Cir. 1980) (no common nucleus of fact where the events relevant to the federal claim occurred

prior to the contract date but the events relevant to the state law claim occurred after)). Thus, the

Court concludes that the sole connection between these cases—that Jeanty’s FOIL requests seek

the same documents Jeanty sought in discovery in the Jeanty case— is insufficient to create a

“common nucleus of operative fact.” Accordingly, to the extent that the Court could exercise

supplemental jurisdiction, the Court declines to exercise it.

V.     CONCLUSION

       Jeanty’s motion to remand in Case No. 20-221 must be granted because Respondents

have failed to provide any authority for the removal of Jeanty’s Article 78 proceeding based

upon supplemental jurisdiction. Even if removal were proper, and even if this Court had

jurisdiction to consider Jeanty’s FOIL claims, the Court would decline to exercise supplemental

jurisdiction. Jeanty’s motion to remand in Case No. 20-756 must be granted because even if the

Court had jurisdiction to consider Jeanty’s FOIL claims, the Court would decline to exercise

supplemental jurisdiction.

       With respect to sanctions, Plaintiff has not filed a motion for sanctions. While the Court

declines to keep this case open to permit such a motion, the Court does so with the expectation

that it will not see another poorly-supported notice of removal from the Respondents.

       For these reasons, it is hereby




                                                 10
    Case 6:20-cv-00756-BKS-TWD Document 12 Filed 03/19/21 Page 11 of 11




       ORDERED that Plaintiff’s Motions to remand to the New York State Supreme Court,

Oneida County (Dkt. No. 14 in Case No. 20-221 and Dkt. No. 10 in Case No. 20-756) are

GRANTED; and it is further

       ORDERED that Case No. 20-756 is remanded to the New York State Supreme Court,

Oneida County under Index No. EFCA2020-000988; and it is further

       ORDERED that Case No. 20-221 is remanded to the New York State Supreme Court,

Oneida County under Index No. CA2020-000174; and it is further

       ORDERED that the Clerk shall mail a certified copy of this order of remand to the Clerk

of the New York Supreme Court, Oneida County; and it is further

       ORDERED that the Clerk serve a copy of this Order upon the parties in accordance with

the Local Rules.

       IT IS SO ORDERED.

        March 19, 2021
Dated: _________________
       Syracuse, New York




                                             11
